 

Exhibit 10.43

 

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) is entered into as of October 3, 2017
between Steven Schwartz, M.D. (“Director”) and Adverum Biotechnologies, Inc.
(the “Company”).

Whereas, Director has served as a member of the Company’s Board of Directors
(the “Board”) since September 2010 and has advised the Company of his decision
to resign from the Board effective October 3, 2017; and

Whereas, in recognition of Director’s long service as a director, the Executive
Committee of the Board has approved and separately communicated with Director
regarding an extension of the post-termination exercise period applicable to
Director’s stock options under the Company’s 2014 Equity Incentive Award Plan,
which separate communication is attached hereto; and

Whereas, in consideration of such extension and for other valuable
consideration, Director is entering into this Release Agreement;

Now, Therefore, the parties hereby agree as follows:

1.Release of Claims. Director hereby releases the Company and its affiliated,
related, parent and subsidiary entities, and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities, or obligations of every kind and
nature, whether known or unknown, arising at any time prior to or at the time
this Agreement is signed (collectively, the “Released Claims”). The Released
Claims include, but are not limited to: all federal, state and local
constitutional, statutory and common law claims; claims directly or indirectly
arising out of or in any way connected with the relationship between Director
and the Company or the termination of that relationship; and claims for breach
of contract or other promise, fraud, misrepresentation, discrimination,
harassment, retaliation, emotional distress, compensation, commissions,
benefits, or equity interests. In giving this release, Director acknowledges
having read and understood Section 1542 of the California Civil Code, which
provides: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” Director expressly waives and relinquishes all
rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to Director’s release of claims herein, including
but not limited to the release of unknown claims.

2.Excluded Claims. Notwithstanding the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (1) all rights or claims for
indemnification, a defense and/or to be held harmless, in all cases to the
fullest extent provided for, that Director may have pursuant to any written
indemnification agreement with the Company to which Director is a party, the
charter, Certificate of Incorporation or bylaws of the Company, under applicable
law, or otherwise; (2) all rights which are not waivable as a matter of law; (3)
all rights arising out of this Agreement; (4) all rights under any insurance
policy; and (5) all rights in and to Director’s

1.

150786196 v6

--------------------------------------------------------------------------------

 

Company equity, including, without limitation, Director’s right to exercise,
hold and sell Company equity. Director hereby represents and warrants that,
other than the Excluded Claims, Director is not aware of any claims Director has
or might have against any of the Released Parties that are not included in the
Released Claims. The Company hereby represents and warrants that it is not aware
of any claims the Company has or might have against Director.

3.General. This Agreement constitutes the complete and exclusive embodiment of
the entire agreement between the Company and Director with regard to the subject
matter hereof. Director is not relying on any promise or representation, written
or oral, that is not expressly stated herein. This Agreement may only be
modified or amended by a written agreement signed by both Director and a duly
authorized representative of the Company. If any provision of this Agreement is
determined to be unenforceable, in whole or in part, such determination will not
affect any other provision of this Agreement and the provision in question shall
be deemed modified so as to be rendered enforceable in a manner consistent with
the intent of the parties insofar as possible under applicable law. This
Agreement shall be governed by the laws of the State of California without
regard to conflicts of law principles. Any ambiguity in this Agreement shall not
be construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed a
waiver of any successive breach or rights hereunder. Director shall have no duty
to mitigate any breach by the Company of this Agreement.

The parties have executed this Agreement as of the date first written above.

 

 

 

 

/s/ Steven Scwartz

Steven Schwartz, M.D.

 

 

 

 

ADVERUM BIOTECHNOLOGIES, INC.

 

 

By:

/s/ Amber Salzman

 

Amber Salzman

 

President and Chief Executive Officer

 

2.

150786196 v6